DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in para. [0009], “Application Serial No. 15/195,695” appears to mean “Application Serial No. 15/195,675”.  
Appropriate correction is required.

Claim Objections
Claims 1, 7-9 and 15-16 are objected to because of the following informalities:  
Claim 1: “plurality of antennas” in ll. 2 should be changed to “a plurality of antennas”; “signal generator” in ll. 6 should be changed to “a signal generator”; “a first antenna group” in ll. 6 should be changed to “the first antenna group”; “signal receiver” in ll. 10 should be changed to “a signal receiver”;  “a second antenna group” in ll. 10 should be changed to “the second antenna group”; “signal processing system” in ll. 13 should be changed to “a signal processing system”
Claim 7: “magnitude of …” in ll. 2 should be changed to “a magnitude of …”
Claim 8: “phase shift of …” in ll. 2 should be changed to “a 
Claim 9: “plurality of antennas” in ll. 2 should be changed to “a plurality of antennas”; “signal generator” in ll. 6 should be changed to “a signal generator”; “a first antenna group” in ll. 6 should be changed to “the first antenna group”; “signal receiver” in ll. 10 should be changed to “a signal receiver”; “a second antenna group” in ll. 10 should be changed to “the second antenna group”; “signal processing system” in ll. 13 should be changed to “a signal processing system”
Claim 15: “magnitude of …” in ll. 2 should be changed to “a magnitude of …”
Claim 16: “phase shift of …” in ll. 2 should be changed to “a phase shift of …”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,705,667 in view of Leigh et al. (US 2014/0267140) and Zachut et al. (US 2007/00062852). 

Patent No. 10,705,667
1. A sensing apparatus, comprising: 
plurality of antennas comprising a first antenna group and a second antenna group, the plurality of antennas positioned such that a touch event in proximity to the sensing apparatus causes a change in coupling between at least one of the antenna in the first antenna group and one of the antenna in the second antenna group; 
signal generator conductively connected to each of a first antenna group, the signal generator adapted to generate at least one frequency signal on each of the first antenna group, each of the at least one frequency signals having a transmit phase during each of a plurality of sequential integration periods; 

signal receiver conductively connected to each of a second antenna group, the signal receiver adapted to take a sequence of digital samples of signals on each of the second antenna group during the plurality of sequential integration periods; 

signal processing system operatively connected to the signal receiver, the signal processing system being adapted to: 
determine a receive phase corresponding to each of the plurality of distinct signals based on the sequence of digital samples of signals taken during that integration period; and 


utilize the transmit phase and the receive phase of at least some of the plurality of distinct signals to identify a touch event in proximity to the sensing apparatus from at least two of the plurality of sequential integration periods.

a plurality of antennas mounted on a substrate; 






a signal generator conductively connected to each of at least a first group of the plurality of antennas, the signal generator adapted to generate a plurality of distinct signals during a plurality of sequential integration periods, wherein the plurality of sequential integration periods are frame-phase synchronized; 

a signal receiver conductively connected to each of at least a second group of the plurality of antennas, the signal receiver adapted to take a sequence of digital samples of signals on each of at least a second antenna group during the plurality of sequential integration periods; 
a signal processing system operatively connected to the signal receiver, the signal processing system being adapted to: 
perform a discrete Fourier transform on each sequence of digital samples taken during each of the plurality of sequential integration periods; 
determine a phase angle corresponding to each of the plurality of distinct signals in each sequence of digital samples for each of the plurality of sequential integration periods; and 
utilize the phase angle of at least one of the plurality of distinct signals to identify a touch event, wherein the phase angle is used to form a heatmap.


	As can be seen above, claim 1 of the instant application and claim 1 of U.S. Patent No. 10,705,667 comprise the same elements (underlined). The limitations in claim 1 of the instant application that are not expressly presented in claim 1 of U.S. Patent No. 10,705,667 are:
 the signal generator adapted to generate at least one frequency signal on each of the first antenna group, each of the at least one frequency signals having a transmit phase; and
 the signal processing system adapted to determine a receive phase corresponding to each of the plurality of distinct signals, and utilize the transmit phase and the receive phase of at least some of the plurality of distinct signals to identify a touch event in proximity to the sensing apparatus from at least two of the plurality of sequential integration periods.
Both limitations are not new in the related art. 

	Claim 9 is rejected for substantially the same rationale as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the plurality of distinct signals" in ll. 16, and ll. 20, “that integration period” in ll. 17.  There are insufficient antecedent bases for these limitations in the claim.
Claims 2-8 are rejected because they depend on claim 1.
Claim 3 is further rejected because it recites "the plurality of distinct signals" in ll. 2, which is lack of an antecedent basis.
Claim 5 is further rejected because it recites "the integration period" in ll. 1, which is lack of an antecedent basis. In addition, claim 5 recites “wherein the integration period is moved to ensure use of a known transmit phase”, which is merely an intended result to achieve. It is unclear how exactly the integration period is moved. In other words, an essential step is omitted. See MPEP §2172.01.
Claim 7 is further rejected because it recites "the plurality of distinct signals" in ll. 2, which is lack of an antecedent basis.
Claim 8 is further rejected because it recites "the plurality of distinct signals" in ll. 2, which is lack of an antecedent basis.
Claim 9 recites the limitations "the plurality of distinct signals" in ll. 16, “that integration period” in ll. 17.  There are insufficient antecedent bases for these limitations in the claim.
Claims 10-16 are rejected because they depend on claim 9.
Claim 11 is further rejected because it recites "the plurality of distinct signals" in ll. 2, which is lack of an antecedent basis.
Claim 13 is further rejected because it recites "the integration period " in ll. 1, which is lack of an antecedent basis. In addition, claim 13 recites “wherein the integration period is moved to ensure use of a known transmit phase”, which is merely an intended result to achieve. It is unclear how exactly the integration period is moved. In other words, an essential step is omitted. See MPEP §2172.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (US 2014/0267140) in view of Zachut et al. (US 2007/00062852).
Regarding claim 1, Leigh teaches a sensing apparatus (Fig. 1: touch sensor 100), comprising: 
plurality of antennas (Fig. 1: all row electrodes and all column electrodes, each of which is an antenna) comprising a first antenna group (Fig. 1: row electrodes) and a second antenna group (Fig. 1: column electrodes), the plurality of antennas positioned such that a touch event in proximity to the sensing apparatus causes a change in coupling between at least one of the antenna in the first antenna group and one of the antenna in the second antenna group ([0018]-[0021]); 
signal generator (Fig. 1: signal generator) conductively connected to each of a first antenna group, the signal generator adapted to generate at least one frequency signal on each of the first antenna group ([0015]), each of the at least one frequency signals having a transmit phase ([0015]: an unmodulated sinusoid signal that is transmitted to a respective row electrode has a transmit phase inherently; [0046]) during each of a plurality of sequential integration periods ([0040]-[0041]; Examiner’s Note: a DFT is an option for processing the received signals received from the column electrodes; implementation of DFT for received signals from each column electrode inherently uses sequential integration periods; the received signals are sampled for each of the sequential integration periods); 

signal processing system (Fig. 1: signal processor) operatively connected to the signal receiver.
Leight does not further teach the signal processing system being adapted to: 
for each of the plurality of sequential integration periods, determine a receive phase corresponding to each of the plurality of distinct signals based on the sequence of digital samples of signals taken during that integration period; and 
utilize the transmit phase and the receive phase of at least some of the plurality of distinct signals to identify a touch event in proximity to the sensing apparatus from at least two of the plurality of sequential integration periods.
The differentiating features indicate that in this instant invention, phase components in the received signals are used in the process of identifying a touch event in proximity to the sensing apparatus. In contrast, Leigh’s technique relies only on magnitudes/strengths of received signals for identifying a touch event in proximity to the sensing apparatus (see paras. [0018]-[0019]), although the Fourier transformation technique used in Leigh’s signal processing inherently results in both a magnitude component and a phase component for each frequency of the received signals. In other words, the phase components of the received signals are not 
Zachut, for instance, teaches a signal processing system being adapted to: 
for each of the plurality of sequential integration periods, determine a receive phase corresponding to each of the plurality of distinct signals based on the sequence of digital samples of signals taken during that integration period ([0102]: last five sentences; [0108]: last two sentences); and 
utilize the transmit phase and the receive phase of at least some of the plurality of distinct signals to identify a touch event in proximity to the sensing apparatus from at least two of the plurality of sequential integration periods ([0108]-[0109]; Examiner’s Note: according to the prior art of record, a delta vector phase not close to the steady state vector phase or not close 180 degrees from the steady state vector phase are excluded from being considered as a touch event).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Leigh’s technique with Zachut’s technique considering the phase components of the received signals (resulting from the DFT processing) when identifying a touch event in proximity to the sensing apparatus to enhance the accuracy and reliability of the touch event identification.

Regarding claim 2, Leigh/Zachut teach the sensing apparatus of claim 1. Zachut further teaches the sensing apparatus of claim 1, wherein a relationship between the transmit phase the receive phase is used to identify the touch event in proximity to the sensing apparatus ([0108]: last two sentences).

Regarding claim 3, Leigh/Zachut teach the sensing apparatus of claim 2. Zachut further teaches the sensing apparatus of claim 2, wherein the relationship is determined by subtracting a known phase variation of the plurality of distinct signals ([0108]: last two sentences).

Regarding claim 4, Leigh/Zachut teach the sensing apparatus of claim 2. Leigh further teaches the sensing apparatus of claim 2, wherein the relationship is determined by having the signal generator use a known transmit phase ([0015]: unmodulated sinusoidal wave from generator has a known transmit phase inherently; [0046]).

Regarding claim 6, Leigh/Zachut teach the sensing apparatus of claim 1. Leigh further teaches the sensing apparatus of claim 1, wherein only integration periods having known transmit phases are used ([0046]).

claim 7, Leigh/Zachut teach the sensing apparatus of claim 1. Leigh further teaches the sensing apparatus of claim 1, wherein the signal processing system is further adapted to determine magnitude of at least one of the plurality of distinct signals to assist in identifying the touch event ([0018]-[0019]).

Regarding claim 8, Leigh/Zachut teach the sensing apparatus of claim 1. Zachut further teaches the sensing apparatus of claim 1, wherein the signal processing system is further adapted to determine phase shift of at least one of the plurality of distinct signals to assist in identifying the touch event ([0108]0[0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693